Exhibit 10.5

 

PHH CORPORATION

 

TIER I SEVERANCE PAY PLAN

 

Effective Date:                  September 27, 2012

 

--------------------------------------------------------------------------------


 

ARTICLE I - INTRODUCTION

 

PHH Corporation (referred to herein as the “Company”), hereby adopts the PHH
Corporation Tier I Severance Pay Plan (the “Plan”), effective as of September
27, 2012, to provide severance benefits to certain employees of the Company and
its Subsidiaries who suffer a loss of employment under the terms and conditions
set forth in the Plan. The Plan replaces and supersedes (i) any and all
severance plans, policies, and/or practices of the Company or its subsidiaries,
whether written or unwritten, in effect for covered employees prior to September
27, 2012 and (ii) any and all severance plans, policies and or practices of any
business or entity acquired by the Company effective upon the consummation of
any such acquisition.

 

ARTICLE II - DEFINITIONS AND INTERPRETATIONS

 

The following definitions and interpretations of important terms apply to the
Plan.

 

(a)                                  Agreement.  For purposes hereof, Agreement
shall mean the non-competition, non-solicitation, and other restrictive covenant
agreement in the form and manner required by the Company in its sole discretion
from time to time that is either a 2-Year Agreement or a 1-Year Agreement.

 

(1)                                  A “2-Year Agreement” is an Agreement that
provides non-competition and non-solicitation protection during employment and
for at least two (2) years following termination of employment.

 

(2)                                  A “1-Year Agreement” is an Agreement that
provides non-competition and non-solicitation protection during employment and
for at least one (1) year following termination of employment, but less than two
(2) years following termination of employment;

 

provided, however, that in the case of an Eligible Employee who is a licensed
attorney and who is ethically and/or legally prohibited from agreeing to be
bound by certain restrictive covenants, such an Eligible Employee will be deemed
to have signed a 1-Year or 2-year Agreement if he or she signs an agreement not
to compete in a non-legal capacity following termination from employment, in the
form and manner required by the Company, in its sole discretion from time to
time, for a time period not to exceed two (2) years.

 

(b)                                 Base Pay. For purposes hereof, Base Pay
shall mean an employee’s annual base salary or wages from the Company at the
time of termination. Base Pay shall be determined as reflected on the Company’s
payroll records, and shall not include bonuses, overtime pay, shift premiums,
commissions, employer contributions for benefits, incentive or deferred
compensation or other additional compensation in any form. For purposes hereof,
an Eligible Employee’s Base Pay shall include any salary reduction contributions
made on his or her behalf to any plan of the Company under section 125 or 401(k)
of the Internal Revenue Code of 1986, as amended. One month of Base Pay shall
mean an employee’s annual Base Pay divided by twelve (12).

 

(c)                                  Cause.  For purposes hereof, Cause shall
mean any one of the following: (i) a material failure of the Eligible Employee
to substantially perform the Eligible Employee’s duties with the Company or its
Subsidiaries (other than failure resulting from incapacity due to physical or
mental illness); (ii) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct

 

--------------------------------------------------------------------------------


 

against, or relating to the assets of, the Company or its Subsidiaries; (iii)
conviction (or plea of nolo contendere) of a felony or any crime involving moral
turpitude; (iv) repeated instances of negligence in the performance of the
Eligible Employee’s job or any instance of gross negligence in the performance
of the Eligible Employee’s duties as an employee of the Company or one of its
Subsidiaries; (v) any breach by the Eligible Employee of any fiduciary
obligation owed to the Company or any Subsidiary or (vi) any breach of a
material element of the Company’s Code of Business Ethics and Conduct or other
applicable workplace policies, as amended from time to times; or (vii) failure
by the Eligible Employee to perform Eligible Employee’s job duties for the
Company or any Subsidiary to the best of Eligible Employee’s ability and in
accordance with reasonable instructions and directions from the Board or its
designee.

 

(d)                                 Code. The Internal Revenue Code of 1986, as
amended.

 

(e)                                  Company. PHH Corporation

 

(f)                                    Effective Date. September 29, 2012

 

(g)                                 Eligible Employee. Any United States-based
employee of the Company or a Subsidiary who: (i) is classified by the Company as
an active, full-time employee and (ii) who has, prior to termination of
employment, signed an Agreement with the Company. Notwithstanding the foregoing,
an Eligible Employee shall not include any individual (i) classified as an
independent contractor by the Company, (ii) being paid by or through an employee
leasing company or other third party agency, or (iii) any other person
classified by the Company as a leased employee, during the period the individual
is so paid or classified even if such individual is later retroactively
reclassified as a common-law employee of the Company or its Subsidiaries during
all or any part of such period pursuant to applicable law or otherwise.

 

(h)                                 ERISA. The Employee Retirement Income
Security Act of 1974, as amended.

 

(i)                                     Participant. An Eligible Employee who
meets all the requirements set forth in Article III of the Plan. An individual
shall cease being a Participant once payment of all severance pay and other
benefits due to such individual under the Plan has been completed (or upon the
death of the Participant, if earlier) and no person shall have any further
rights under the Plan with respect to such former Participant.

 

(j)                                     Plan Administrator. The Company or such
other person or committee appointed from time to time by the Company to
administer the Plan. Until a successor is appointed by the Company, the Plan
Administrator shall be the Company.

 

(k)                                  General Release. The General Release
provided by the Company to an Eligible Employee in connection with his or her
termination of employment with the Company, which if executed by the Eligible
Employee (and not timely revoked), will acknowledge his or her termination of
employment with the Company and release the Company from liability for any and
all claims and contain such other provisions as the Company may deem necessary
or appropriate. By signing the General Release, an Employee waives all rights he
or she may have under state and federal employment statutes and all common law
causes of action related to his or her employment and termination thereof.

 

2

--------------------------------------------------------------------------------


 

(l)                                     Post-Employment Restricted Period.  The
Post-Employment Restricted Period is the time period following termination of
employment during which the non-competition and non-solicitation provisions
contained in the Agreement.

 

(m)                               Subsidiary. Any corporation, limited
partnership, limited liability company or other entity (other than the Company)
in or of which the Company owns, directly or indirectly, an equity interest
possessing 50 percent or more of the total combined voting power of all equity
interests of such entity.

 

ARTICLE III - ELIGIBILITY

 

A.                                    WHO IS ELIGIBLE?

 

If you are an Eligible Employee, you shall become eligible for the severance pay
described in Article IV of the Plan (i.e., you will become a “Participant”) by
meeting the requirements set forth below:

 

(a)                                  your employment is involuntarily terminated
for one of the following reasons:

 

·                                          a reduction in the Company’s
workforce;

 

·                                          elimination or discontinuation of
your job or position, provided that you are not offered a comparable position.
Comparability shall be determined in the sole and absolute discretion of the
Plan Administrator;

 

·                                          your employment is terminated
involuntarily by the Company without Cause; or

 

·                                          other circumstances as the Plan
Administrator, in its sole and absolute discretion, deems appropriate for the
payment of severance;

 

(b)                                 you deliver a signed and dated General
Release to the individual whose signature appears on the cover letter
accompanying the Plan and the General Release by no later than the date (if any)
set forth in the General Release, and the time for you to revoke such General
Release (if any) as specified in the General Release has expired; provided,
however, that such General Release has been delivered and the time for you to
revoke such General Release has expired (and you have not revoked such General
Release), no later than sixty (60) days following your termination of
employment; and

 

(c)                                  the Company has not determined that you,
either prior or subsequent to your termination of employment, have (a)
misappropriated or improperly used or disclosed any confidential or proprietary
information of the Company; (b) failed to comply with any contractual
obligations to the Company (including, without limitation, the Agreement); (c)
solicited for hire away from the Company, any current Company employees absent
the Company’s consent; or (d) taken any action which the Company, in its sole
discretion, deems to have been inimical or detrimental to the interests of the
Company.

 

For purposes of this Plan, references to termination of employment or similar
terms hereunder shall mean a “separation from service” within the meaning of
Code Section 409A.

 

3

--------------------------------------------------------------------------------


 

If you do not satisfy all of the above requirements, you shall not be considered
a Participant, and you shall not be entitled to commence or continue to receive
any benefits under the Plan. Additionally, you shall not become a Participant,
and shall not become entitled to benefits while you continue to be employed by
the Company or a Subsidiary as an employee or independent contractor or for any
period following your rehire by the Company or a Subsidiary subsequent to your
termination of employment.

 

B.                                    WHO IS NOT ELIGIBLE?

 

You shall not be eligible for severance pay under this Plan if your employment
is terminated for any reason other than set forth in paragraph A, including, but
not limited to:

 

·                                          retirement;

 

·                                          voluntary termination;

 

·                                          termination by the Company for
reasons other than those described in Article III, Section A;

 

·                                          elimination or discontinuation of
your job or position, if you are offered a comparable position. Comparability
shall be determined in the sole and absolute discretion of the Plan
Administrator.

 

In addition, you are not eligible if you experience an elimination or
discontinuation of your job or position (1) as a result of a sale of assets or
stock to another business entity and are offered a job of regular employment by
that business entity or the Company or a Subsidiary or (2) as a result of the
termination of a management contract or lease for a facility, and are offered a
job of regular employment by another business entity which immediately
thereafter purchases, manages or leases the facility

 

In addition, if you have a separate employment agreement that is in effect on
the date you begin employment with the Company which expressly provides for
severance pay, you shall not be eligible for benefits under this Plan for as
long as you continue to be covered by that employment agreement.  If, after the
time you become eligible for this Plan, you execute a separate employment
agreement with the Company which agreement expressly provides for severance pay,
then you will no longer be eligible for this Plan.

 

ARTICLE IV - SEVERANCE PAY

 

A.                                    SCHEDULE OF BENEFITS

 

If you and the Company most recently signed a 2-Year Agreement when you become a
Participant, you will receive the following benefits under the Plan: (i) two (2)
years of Base Pay paid in substantially equal installments no less frequently
than monthly for two (2) years following your termination of employment; (ii) a
monthly amount equal to the cost of coverage (as determined pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”))
under the Company’s group health plan at the level in which you were enrolled at
the time of your termination of employment payable in substantially equal
monthly installments no less frequently than monthly for two (2) years following
your termination of employment; and (iii) reasonable

 

4

--------------------------------------------------------------------------------


 

outplacement services to be provided by a provider selected by the Company, in a
value to be determined by the Company and not to exceed the dollar limit under
Code Section 402(g) for the year of your separation (for 2012, that limit is
$17,000), and to be provided over not more than two (2) years beyond your
termination of employment.

 

If you and the Company most recently signed a 1-Year Agreement with a one (1)
year Post-Employment Restricted Period, then when you become a Participant, you
will receive the following benefits under the Plan: (i) one (1) year of Base Pay
paid in substantially equal installments no less frequently than monthly for one
(1) year following your termination of employment, (ii) a monthly amount equal
to the cost of coverage (as determined pursuant to COBRA) under the Company’s
group health plan at the level in which you were enrolled at the time of your
termination of employment payable in substantially equal monthly installments no
less frequently than monthly for one (1) year following your termination of
employment; and (iii) reasonable outplacement services to be provided by a
provider selected by the Company, in a value to be determined by the Company and
not to exceed the dollar limit under Code Section 402(g) for the year of your
separation (for 2012, that limit is $17,000), and to be provided over not more
than two (2) years beyond your termination of employment.

 

If you and the Company most recently signed a 1-Year Agreement with a
Post-Employment Restricted Period of greater than one (1) year, then when you
become a Participant, you will receive the following benefits under the Plan
during the Restricted Period: (i) a monthly Base Pay paid in substantially equal
installments no less frequently than monthly for the Post-Employment Restricted
Period, (ii) a monthly amount equal to the cost of coverage (as determined
pursuant to COBRA) under the Company’s group health plan at the level in which
you were enrolled at the time of your termination of employment payable in
substantially equal monthly installments no less frequently than monthly for the
number of full months of the Post-Employment Restricted Period following your
termination of employment; and (iii) reasonable outplacement services to be
provided by a provider selected by the Company, in a value to be determined by
the Company and not to exceed the dollar limit under Code Section 402(g) for the
year of your separation (for 2012, that limit is $17,000), and to be provided
over not more than two (2) years beyond your termination of employment.

 

Notwithstanding any provision of this Plan to the contrary, the Plan
Administrator, in its sole and absolute discretion and based on such criteria as
the Plan Administrator deems relevant, may, vary the severance benefits under
this Plan; provided, however, that in no event will a Participant receive more
than two times the Participant’s “annual compensation” (as defined under a 29.
C.F.R. 2510.3-2(b) or any successor thereto) for the year immediately preceding
the Participant’s termination of employment. In addition, in no event will any
employee be entitled to receive severance pay under this Plan in addition to
severance pay provided for under a separate employment agreement or from any
other source.  To the extent the severance benefits are subject to Code Section
409A, any change in the time and form of payment of the severance benefits
(including, without limitation, a change due to a Participant signing a
different Agreement) must comply with Code Section 409A.

 

B.                                    WHEN BENEFITS WILL BE PAID

 

Severance pay benefits are payable to you in substantially equal installments no
less frequently than monthly for the periods set forth in Paragraph A, subject
to applicable federal, state and local tax deductions and withholding.  Such
payments will commence as soon as practicable

 

5

--------------------------------------------------------------------------------


 

after the General Release has been executed by you and becomes irrevocable, but
in no event later than the sixtieth (60th) day following your termination of
employment, provided, however, that if the sixty (60) day period following your
termination of employment begins in one calendar year and ends in the following
calendar year, payments will not commence prior to the first day of such
following calendar year.  All installments that would have been paid if
installments had begun on your termination of employment will accumulate and be
paid with the first installment payment.

 

If a payment obligation under this Plan arises on account of your termination of
employment while you are a “specified employee” (as defined under Code section
409A and the regulations thereunder and determined in good faith by the Board),
any payment of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) shall be made within 15 days
after the end of the six-month period beginning on the date of such termination
of employment or, if earlier, within 15 days after appointment of the personal
representative or executor of your estate following your death.  All
installments that would have been paid if installments had begun on your
termination of employment will accumulate and be paid with the first installment
payment.

 

You shall not be eligible after your date of termination for continued coverage
under the Company’s medical/dental plans (except to the extent you elect to
continue such coverage as under COBRA or otherwise required pursuant to the
terms of the Plan, from time to time).

 

For purposes of Code Section 409A, the right to a series of installment payments
under this Plan shall be treated as a right to a series of separate payments.

 

ARTICLE V - GENERAL PROVISIONS OF THE PLAN

 

(a)                                  Re-employment. If you are re-employed by
the Company or a Subsidiary after severance has commenced being paid to you,
severance payments will cease.

 

(b)                                 Termination, Amendment and Modification.
Notwithstanding anything in this Plan to the contrary, the Company expressly
reserves the right, at any time, for any reason, without limitation, and in its
sole and absolute discretion, to terminate, amend or modify the Plan and any or
all of the benefits provided thereunder, either in whole or in part, whether as
to all persons covered thereby or as to one or more groups thereof. The
termination, amendment or modification of the Plan shall be effected by a
document in writing.

 

(c)                                  No Additional Rights Created. Neither the
establishment of this Plan, nor any modification thereof, nor the payment of any
benefits hereunder, shall be construed as giving to any Participant, Eligible
Employee (or any beneficiary of either), or other person any legal or equitable
right against the Company or any officer, director or employee thereof; and in
no event shall the terms and conditions of employment by the Company of any
Eligible Employee be modified or in any way affected by this Plan. There is no
promise of employment of any kind by the Company contained in this Plan.
Regardless of what this Plan provides, the Company remains free to change wages
and all other working conditions without notice of agreement. The Company also
continues to have the absolute right to terminate your employment with or
without Cause.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Records. The records of the Company with
respect to employment history, Base Pay, years of service, absences, and all
other relevant matters shall be conclusive for all purposes of this Plan.

 

(e)                                  Construction. The respective terms and
provisions of the Plan shall be construed, whenever possible, to be in
conformity with the requirements of ERISA (to the extent applicable), or any
subsequent laws or amendments thereto. To the extent not in conflict with the
preceding sentence or another provision in the Plan, the construction and
administration of the Plan shall be in accordance with the laws of the New
Jersey applicable to contracts made and to be performed within such state
(without reference to its conflicts of law provisions).

 

(f)                                    Severability. Should any provisions of
the Plan be deemed or held to be unlawful or invalid for any reason, such fact
shall not adversely affect the other provisions of the Plan unless such
determination shall render impossible or impracticable the functioning of the
Plan, and in such case, an appropriate provision or provisions shall be adopted
so that the Plan may continue to function properly.

 

(g)                                 Financing. The Company shall pay for
benefits under the Plan out of its general assets. No Participant or any other
person shall have any interest whatsoever in any specific asset of the Company.
To the extent that any person acquires a right to receive payments under this
Plan, such right shall not be secured by any assets of the Company.

 

(h)                                 Nontransferability. In no event shall the
Company make any payment under this Plan to any assignee or creditor of a
Participant, except as otherwise required by law. Prior to the time of a payment
hereunder, a Participant shall have no rights by way of anticipation or
otherwise to assign or otherwise dispose of any interest under this Plan, nor
shall rights be assigned or transferred by operation of law.

 

(i)                                     Incompetency. In the event that the Plan
Administrator finds that a Participant is unable to care for his or her affairs
because of illness or accident, then benefits payable hereunder, unless claim
has been made therefor by a duly appointed guardian, committee, or other legal
representative, may be paid in such manner as the Plan Administrator shall
determine, and the application thereof shall be a complete discharge of all
liability for any payments or benefits to which such Participant (or designated
beneficiary) was or would have been otherwise entitled under this Plan.

 

(j)                                     Welfare Plan.  The Company intends that
this Plan constitute a “welfare plan” under ERISA and any ambiguities in this
Plan shall be construed to effect that intent.

 

ARTICLE VI - OTHER IMPORTANT INFORMATION

 

(a)                                  Claim Procedure.

 

How to File a Claim. If you feel you have not been provided with all benefits to
which you are entitled under the Plan, you may file a written claim with the
Plan Administrator with respect to your rights to receive benefits from the
Plan. If you wish to make a claim for payment of benefits under the Plan, a
claim must be filed by contacting the Vice President of Compensation and
Rewards, within the Human Resources Department (or his or her designee) at the
Company’s headquarters in Mount Laurel, New Jersey within 90 days of the date
you received notification from

 

7

--------------------------------------------------------------------------------


 

the Company that your benefits were denied. You may be required to provide
additional information. After your claim has been processed, you will be
notified in writing if any benefits are denied in whole or in part, or if any
additional information is required by the office that processes your claim. You
will receive this written notification within 90 days after it is filed. Under
special circumstances, the Plan Administrator may require an additional period
of not more than 90 days to review your claim. If this occurs, you will be
notified in writing as to the length of the extension, the reason for the
extension, and any other information needed in order to process your claim. If
you are not notified within the 90-day (or 180-day, if so extended) period, you
may consider your claim to be denied.

 

How to Appeal a Claim. If your claim is denied, in whole or in part, you will be
notified in writing of the specific reason(s) for the denial, the exact plan
provision(s) on which the decision was based, what additional material or
information is relevant to your case, what procedure you should follow to get
your claim reviewed again, the time limits applicable to such procedure,
including a statement of your right to bring a civil action under Section 502(a)
of ERISA following a denial on appeal. If you do not agree with the reason why
your claim was denied in whole or in part, you should you then have sixty (60)
days to appeal the decision to the Plan Administrator.  Your appeal will take
into account all comments, documents, records, and other information you submit
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

You may also request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to your claim.  You may also
submit written comments, documents, records, and other information relating to
the denied claim to the Plan Administrator.

 

No later than sixty (60) days following the receipt of the written application
for review, the Plan Administrator shall submit its decision on the review in
writing to you or your  representative, if any, unless the Plan Administrator
determines that special circumstances (such as the need to hold a hearing)
require an extension of time, to a day no later than one hundred twenty (120)
days after the date of receipt of the written application for review.  If the
Plan Administrator determines that the extension of time is required, the Plan
Administrator will furnish you with written notice of the extension before the
expiration of the initial sixty (60) day period.  The extension notice will
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render its decision on review.

 

If your appeal is denied, in whole or in part, you will be notified in writing
of the specific reason(s) for the denial; the exact plan provision(s) on which
the decision was based; a statement that you are entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to your claim for benefits; and a
statement of the claimant’s right to bring an action under Section 502(a) of
ERISA following the denial of the claim upon review. The decision on your appeal
will be final and binding on all parties and persons affected thereby. If you
are not notified within the 60-day (or l20-day, if so extended) period, you may
consider your appeal as denied.

 

No claim may be filed with a court regarding a denial of a claim for benefits
under the Plan until you have exhausted these administrative review procedures.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Plan Interpretation and Benefit
Determination. The Plan is administered and operated by the Plan Administrator,
who has the exclusive discretionary authority and power to determine eligibility
for benefits and to construe the terms and provisions of the Plan, to determine
questions of fact and law arising under the Plan, to direct disbursements
pursuant to the Plan and to exercise all other powers specified herein or which
may be implied from the provisions hereof. The Plan administrator may adopt such
rules for the conduct of the administration of the Plan as it may deem
appropriate. All interpretations and determinations of the Plan Administrator
shall be final and binding upon all parties and persons affected thereby. The
Plan Administrator may appoint one or more individuals and delegate such of its
powers and duties as it deems desirable to any such individual(s), in which case
every reference herein made to the Plan Administrator shall be deemed to mean or
include the appointed individual(s) as to matters within their jurisdiction.

 

(c)                                  Your Rights Under ERISA. A Participant in
the Plan is entitled to certain rights and protections under ERISA.  ERISA
provides that all Participants will be entitled to (a) examine, without charge,
at the Plan Administrator’s office, and at other specified locations, all Plan
documents; and (b) obtain copies of all Plan documents upon written request to
the Plan Administrator, who may make a reasonable charge for the copies.  In
addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of an employee benefit plan.  The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of Participants.  No one, including the Company
or other person, may fire an employee or otherwise discriminate against an
employee in any way to prevent the employee from obtaining a benefit under this
Plan or exercising his or her rights under ERISA.  If a claim for a welfare
benefit is denied in whole or in part, an employee must receive a written
explanation of the reason for the denial.  Within certain time limits specified
in the Plan, an employee has the right to have the Plan review and reconsider a
claim.  Under ERISA, there are steps an employee can take to enforce the above
rights.  For instance, if an employee requests materials from the Plan and does
not receive them within 30 days, the employee may file suit in a federal court. 
In such a case, the court may require the Plan Administrator to provide the
materials and pay the employee up to $110 a day until the employee receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.  If an employee has a claim for benefits
hereunder which is denied or ignored, in whole or in part, the employee may file
suit in a state or federal court.  If it should happen that Plan fiduciaries
misuse the Plan’s money, or if an employee is discriminated against for
asserting his or her rights, the employee may seek assistance from the U.S.
Department of Labor, or the employee may file a suit in a federal court.  The
court will decide who should pay court costs and legal fees.  If the employee is
successful, the court may order the person sued to pay these costs and fees.  If
the employee loses, the court may order the employee to pay these costs and
fees, for example, if it finds the employee’s claim is frivolous.

 

If an employee has any questions about the Plan, the employee should contact the
Plan Administrator.  If the employee has any questions about this statement or
about his or her rights under ERISA, he or she should contact the nearest office
of Employee Benefits Security Administration, U. S. Department of Labor, listed
in your telephone directory (formerly known as the Pension and Welfare Medical
Benefits Administration) or the Employee Benefits Security Administration, U. S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D. C. 20210.  An
employee may also obtain certain publications about his or her rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Plan Document.  This document shall
constitute both the plan document and summary plan description and shall be
distributed to all Eligible Employees in this form.

 

(e)                                  Other Important Facts.

 

OFFICIAL NAME OF THE PLAN:

PHH Corporation Tier I Severance Pay Plan

 

 

SPONSOR:

PHH Corporation

3000 Leadenhall Road

Mount Laurel, New Jersey 08054

Phone: (      )                

 

 

EMPLOYER IDENTIFICATION NUMBER (EIN):

52-0551284

 

 

PLAN NUMBER:

509

 

 

TYPE OF PLAN:

Employee Welfare Benefit Plan

 

 

END OF PLAN YEAR:

December 31st 

 

 

TYPE OF ADMINISTRATION:

Employer Administered

 

 

PLAN ADMINISTRATOR:

PHH Corporation

c/o Employee Benefits Department

3000 Leadenhall Road

Mount Laurel, New Jersey 08054

Phone: (      )                

 

 

EFFECTIVE DATE:

September 27, 2012

 

 

RECORDS:

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.

 

 

AGENT FOR SERVICE OF LEGAL PROCESS:

Employee Benefits Committee

c/o General Counsel PHH Corporation

3000 Leadenhall Road

Mount Laurel, New Jersey 08054

Phone: (      )                

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

 

PHH CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

11

--------------------------------------------------------------------------------